Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 3 is objected to because of the following informalities:  In line 3, delete “,” and insert “or” between “400,000 g/mol” and “a number average”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano et al. (US Patent Application 2007/0072986 A1, published 29 Mar. 2007, hereinafter Luciano) in view of Furuta et al. (US Patent Application 2017/0253773 A1, published 07 Sep. 2017, hereinafter Furuta) and further in view of Li et al. (WO 2015/060210 A1, published 30 Apr. 2015, hereinafter Li) and further in view of Dollase et al. (US Patent Application 2015/0037560 A1, published 05 Feb. 2015, hereinafter Dollase).

Luciano does not disclose the inclusion of a crosslinker, the molecular weight and polydispersity parameters of his copolymers, and the outgas performance of his adhesive.
Furuta teaches the use of a crosslinking agent (crosslinker) in an acrylic-based pressure sensitive adhesive (paragraph 0079), and he teaches the amount of the crosslinking agent (crosslinker) is larger than 1 part per 100 parts of monomer (paragraph 0083).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include crosslinker and in the amount taught by Furuta in the adhesive formulation of Luciano.  Luciano and Furuta are analogous art as they are both drawn 
As presented above, Luciano teaches formulations with about 36.4 to 39.4 wt.% polymer, so the amount of crosslinker in the adhesive formulation of Luciano in view of Furuta is more than 0.36 (1/100*36.3%) of the adhesive formulation.
Li teaches a pressure sensitive adhesive composition comprising a copolymer of acrylic acid alkyl ester (acrylic ester) monomer, vinyl acetate, and acrylate monomer having a hydroxyl group, and a cross-linking agent (Abstract and claim 5)  Li teaches the copolymer has a weight average molecular weight of 150,000 to 500,000 (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use copolymers with the weight average molecular weight range as taught by Li in the adhesive formulation of Luciano in view of Furuta.  Luciano, Furuta, and Li are analogous art as they are all three drawn to acrylic-based adhesives, so one of ordinary skill in the art would have a reasonable expectation of success in applying the weight-average molecular weight limitations taught by Li in the adhesive formulation of Luciano in view of Furuta.  Further, Li teaches that if the molecular weight is less than 150,000, excellent holding power cannot be obtained, while if the weight average molecular weight exceeds 500,000, the penetration into the core material of a woven material is reduced, which decreases attachment to the surface (page 5, lines 182-186).

Dollase teaches a poly(meth)acrylate pressure sensitive adhesive with a polydispersity of less than 4 (paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use copolymers with the polydispersity as taught by Dollase for the acrylate copolymer in the adhesive formulation of Luciano in view of Furuta and further in view of Li.  Luciano, Furuta, Li, and Dollase are analogous art as they are all four drawn to acrylic-based adhesives, so one of ordinary skill in the art would have a reasonable expectation of success in applying the polydispersity limitation taught by Dollase in the adhesive formulation of Luciano in view of Furuta and further in view of Li.  Further, Dollase teaches that a polydispersity less than 4 results in materials in spite of a relatively low molecular weight after crosslinking have a particularly good shear strength (paragraph 0047).
Given the solvent-based pressure sensitive adhesive as taught by Luciano in view of Furuta and further in view of Li and further in view of Dollase has the same copolymer composed of the same monomers and in the same amounts and having the same glass transition temperature, weight average molecular weight, and polydispersity and the adhesive comprises the same amount of crosslinker, it is the examiner’s position that the adhesive as taught by Luciano in view of Furuta and further in view of Li and further in view of Dollase .

Response to Arguments
Applicant's arguments filed 26 Jul. 2021 have been fully considered.  Applicant’s arguments based on Luciano as the primary reference were not persuasive.  Based on applicant’s amendments, the rejections based on Li have been withdrawn.
Applicant amended claim 1 and cancelled claims 5 and 9.
Applicant argues that the minimum amount of polymer is more than 45 wt.% in Examples 1 and 2.  Applicant calculates Luciano’s Example 2 has a polymer content of 45.59 wt.%.
However, regardless of applicant’s calculation, the fact remains that Luciano states in Table 1 that the amount of solids in Example 2 is 36.5 wt.%, and the amount of polymer, if anything, is less than the amount of solids.
Further, even if Example 2 did use 45.59 wt.% polymer, it is noted that this value differs from the claimed 45 wt.% by only 1.3%.  Therefore, the examiner’s position would be that given that there is only a “slight” difference between the amount of polymer disclosed by Luciano and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of polymer, i.e. applicant has not presented data regarding the criticality of the polymer content at their upper limit of 45 wt.% as compared to the 45.59 wt.% disclosed by Luciano, it would have been obvious to one of ordinary skill in the art that the amount of polymer disclosed in the present claims is but an 
Applicant argues that Furuta teaches a polymer amount that is outside of the claimed limit for polymer amount and his limit for the amount of hydroxyl-based monomer is outside of the claimed limit for hydroxyl-based monomer.
However, Furuta is only used as teaching reference in order to teach the amount of crosslinker in an acrylate-based composition.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Applicant argues that Luciano, Furuta, and Li do not teaches or disclose the polydispersity of the acrylate copolymer.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787